DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 08/13/2021, in response to claims 1-12 rejection from the non-final office action (05/13/2021), by amending claims 1 and 11 is entered and will be addressed below.

Claim Interpretations
The previously added limitation “wherein the container body and the bottom cover are coupled to each other with a first anchor“, the first anchor inclusive a screw as defined in [0056].

The “a holding unit” of claim 1 is not considered under 112f as it is further modified by “a holding unit including an electrostatic chuck”.
The “a hollow first shaft portion” of claim 8 and “a second shaft portion” claim 9 are considered as shaft. There is no functional description. 
The “a chamber body” in claim 1 is a structure and “a chamber” in claim 1 is a space within the chamber body.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20060180968, hereafter ‘968), in view of Sugi (US 20140290862, hereafter ‘862), Koizumi (JP 01-117317, from IDS, hereafter ‘317) and Murugesh (US 5994662, from IDS, hereafter ‘662).
‘968 teaches some limitations of:
Claim 1: A chuck 14 is provided within the reaction chamber 13 to support the semiconductor wafer W, and a gas distribution ring 15 is interposed between the upper surface of the body 11 and the cover 12. The gas distribution ring 15 includes a plurality of gas supply nozzles 16 to supply a processing gas into the reaction chamber 13. The gas distribution ring 15 has a path formed therein to distribute the processing gas to the respective gas supplying nozzles 16, and communicates with an outer gas supplier 17 through a pipe 18 to supply the processing gas into the reaction chamber 13. The cover 12 is equipped with an upper electrode 20 to which power from a radio frequency power source 19 is applied in order to generate plasma using the processing gas supplied into the reaction chamber 13 (Figs. 1-3, [0032], the claimed “A plasma processing apparatus for performing a plasma processing on a workpiece, the plasma processing apparatus comprising: a chamber body that provides a chamber; a gas supply configured to supply a gas to the chamber” and “a plasma source configured to excite the gas inside the chamber; a support structure configured to support the workpiece inside the chamber body”, note chuck 14 is the claimed “support structure”); 
a vacuum pump 23 ([0033]), but not the claimed “an exhaust configured to decompress the chamber”);
parallel to an upper surface of the chuck 14, , and a rotational axis B of the chuck rotating device 30 can be positioned perpendicular to the upper surface of the chuck 14 ([0042], the claimed “and a first driver configured to rotate the support structure inside the chamber about a first axis that extends in a direction orthogonal to a vertical direction”),
 the chuck 14 includes an upper electrode plate 14a to fix the semiconductor wafer W thereon by use of an electrostatic force caused by application of DC power, and lower insulating plates 14b and 14c below the electrode plate 14a ([0039], the claimed “wherein the support structure includes: a holding unit including an electrostatic chuck configured to hold the workpiece”), 
When constructing the chuck rotating device 30 and the slant adjuster 50, a rotational axis A of the slant adjuster 50 can be positioned in parallel to an upper surface of the chuck 14, and a rotational axis B of the chuck rotating device 30 can be positioned perpendicular to the upper surface of the chuck 14 ([0042], the claimed “and provided to be rotatable around a second axis orthogonal to the first axis”);

A sealing member 59 is interposed between the upper surface of the supporting part 51 and the lower surface of the chuck 14, and partitions an interior portion of the reaction chamber 13 from the hollow space 56 ([0037], 2nd last sentence, the claimed “a seal interposed between the container and the holding unit, and configured to separate a space inside the container from the chamber”),
The chuck rotating device 30 includes a rotating member 31 coupled to the lower surface of the chuck 14, and a driving device 32 to rotate the rotating member 31 ([0040]), The driving device 32 rotates the rotating member 31, and can include a driving motor 32a provided at the outer surface of the rotating member 31 within the hollow space 56 to rotate the rotating member 31 in the clockwise or the counterclockwise direction ([0041], the claimed “a second driver provided inside the container and configured to rotate the holding unit around the second axis”), 
A power supplying device to supply the DC power to the chuck 14 includes a power source connecting member 49 provided below a bottom portion of the rotating 

	‘968 further teaches that a circular opening 60 is formed at an upper portion of the supporting part 51 to allow the chuck rotating device 30 to be inserted into the hollow space 56 to be supported therein ([0037], last sentence, i.e. insertion through the top instead from the bottom as shown in Applicants’ Figs. 8-9). ‘968’s path connecting member 44 and motor 32a are directly connected to the supporting part 51 and does not allow maintenance through separating the bottom supporting part 51 from the connecting member 44 and the motor 32a.
 
‘968 does not explicitly teach the other limitations of:
	Claim 1: (1A) (wherein the container includes: a cylindrical container body, and a bottom cover that closes a bottom side opening of the container body) and is configured to be detachable from the container body,

(1C) the bottom cover being spaced apart from the rotary connector, (1D) and capable of being disconnected from the rotary connector and the container body when the first anchor is removed, and 
(1E) a second seal is provided between the container body and the bottom cover.
Claim 10: wherein the first anchor includes a plurality of screws.

‘862 is an analogous art in the field of POWER SUPPLY DEVICE AND VACUUM PROCESSING APPARATUS USING THE SAME (title), including plasma ([0029]), The interior of the substrate stage 7 will now be described with reference to FIG. 2. The rotation support portion 7b is a stage rotatable about the rotation axis B (first rotation axis). The substrate holding portion 7a is a substrate support table having an electrostatic attraction mechanism rotatable about a rotation axis A (second rotation axis) in a direction perpendicular to the rotation axis B (first rotation axis) ([0031]) These cables 33a and 33b are connected in a loose state so as not to be disconnected even if the unit is rotated and twisted about the rotation axis B. A rotary joint 36 is arranged in the power supply mechanism 30 ([0035], 2nd last sentence, therefore, the claimed “rotary connector electrically connected to an electrode of the electrostatic chuck”). ‘862 teaches that The substrate holding portion 7a fixed to the rotation column 25 rotates together with the substrate W held by the substrate holding portion 7a by a rotation 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have rearranged/disconnected the motor 32a and the path connecting member 44 from the bottom of the supporting part 51 in ‘968 (the limitation of 1C), as taught by ‘862. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. 

‘968 further teaches that the semiconductor manufacturing apparatus may further include a sealing member interposed between the lower surface of the chuck and an upper surface of the supporting part to maintain air-tightness between the hollow space of the supporting part and the reaction chamber ([0019]).

‘317 is an analogous art in the field of plasma treating device (title), the sample stage 6 itself can rotate about the plasma discharge direction as well as rotate the sample S about the plasma discharge direction so that the sample S can be tilted with respect to the plasma discharge direction (English translation provided by the examiner, 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a detachable bottom, as taught by ‘317, to the supporting part 51 of ‘968 (the limitation of 1A), for its suitability for removing the motor (or general disassembly of various components) from the bottom instead from the top. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have added a seal between the detachable bottom and the supporting part 51, for the purpose of maintaining air-tightness between the hollow space of the supporting part and the reaction chamber (the limitation of 1E), as required by ‘968 ([0019]).

‘317 is silent on how the bottom is connected to the outer container 12b.

‘662 is an analogous art in the field of electrostatic chuck (abstract), in a high density plasma (HDP) chemical vapor deposition (CVD) tool for deposition of films (col. 1, lines 7-8), a cantilevered, removable substrate support member 16 (Fig. 1, col. 3, threaded screw arrangement to protect the inner components of the support member 16 from the processing environment (col. 8, lines 1-6, Fig. 5 shows a plurality of screws to anchor the bottom plate 112 and some O-ring grooves next to the screws).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a plurality of screws to anchor the bottom plate, as taught by ‘662, as the connectors for the bottom of the outer container 12b of ‘317 (with spaced apart rotary connector from the bottom cover as taught by ‘862, the limitations of 1B, 1D, and 10), and then combined with ‘968, for its suitability for protecting the inner components from the processing environment. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

The combination of ‘968, ‘862, ‘317, and ‘662 further teaches the limitations of:
Claims 2-3: Fig. 1 of ‘968 shows the discharge port 21 and the vacuum pump 23 is below supporting part 51, in the combination with the ‘317 with a detachable bottom, there are two choices: 1) only the flat bottom of the supporting part 51 as detachable, or 2) the flat bottom of the supporting part 51 AND the slant adjuster 50 as detachable. The 2nd choice is a limited choice of KSR (the claimed “wherein the exhaust is connected to the chamber body below the bottom cover, the bottom cover includes an 
	Claim 8: rotational shafts 53a and 53b bending from the extensions 52a and 52b and extending externally of the body 11 and rotatably supported at opposite side surfaces of the body 11 (‘968, [0036], the claimed “wherein the support structure further includes a hollow first shaft portion that extends from an inside of the chamber body to an outside of the chamber body along the first axis”), the driving device 70 is illustrating as including the belts 73 and 74 and the pulleys 71, 75, and 76, the driving motor 72 may be directly connected to the rotational shaft 53b, and alternatively, a plurality of gears (not shown) may be utilized to the rotation of the driving motor 72 to the rotational shaft 53b  ([0038], last sentence, the claimed “and coupled to the first driver outside the chamber body” and as shown in Fig. 1), 
an electric wire 48 extending from the power source connecting member 49 through the hollow space 56 of the supporting part 51 and the hollow space 57 of the rotational shaft 53 ([0048], the wire 48 has to be multiple to complete the electrical power circuit, and motor 32a also need power feed), a power source for the motor 13 The cord 18 and the like are inserted, and one ends of the cords 18 are guided to the 
	Claim 9: the path connecting member 44 of ‘968 is a shaft, Fig. 1 of ‘317 shows shaft of the stage 6 and the slip ring 19 as separated part (the claimed “wherein the holding unit further includes a second shaft portion that extends along the second axis from the electrostatic chuck to an inside of the container”, Note Applicants’ shaft and rotary connector 54 has the same shading as shown in Fig. 5),
a driving device 32 to rotate the rotating member 31 ([0040]), The path connecting member 44 is fixed at a bottom portion of the supporting part 51, and extends upwardly through the rotating member 31 such that an upper end of the path connecting member 44 contacts the lower surface of the chuck 14 ([0046], i.e. the path connecting member 44 is part of the rotating member 31, the claimed “the second shaft portion is connected to the second driver”, this is also taught by ‘317),
A sealing member 59 is interposed between the upper surface of the supporting part 51 and the lower surface of the chuck 14, and partitions an interior portion of the reaction chamber 13 from the hollow space 56 (‘968, [0037], 2nd last sentence), The pivot 7 and the one end of the external connection tube 9 rotate the rotor 10 having the outer shape formed in a top shape and the sample table 6 attached to the top through a magnetic seal 11 (‘317, middle of page 6), a magnetic seal 11 (‘317, middle of page 6, it would have been obvious to adopted the magnetic liquid seal of ‘317 as the sealing 
Claim 11: Fig. 1 shows the rotational axis A is at the top of the chuck 14 (the claimed “wherein the first shaft portion extends at the electrostatic chuck side with respect to a center of the support structure”).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘862, ‘317, and ‘662, as being applied to claim 1 rejection above, further in view of Parkhe (US 20160111315, hereafter ‘315).
	‘968 further teaches some limitations of:
	Claim 4: the chuck 14 includes a plurality of stacked circular plates 14a, 14b and 14c. More specifically, the chuck 14 includes an upper electrode plate 14a to fix the semiconductor wafer W thereon by use of an electrostatic force caused by application of DC power, and lower insulating plates 14b and 14c below the electrode plate 14a ([0039], Fig. 1 shows the lower insulating plates 14b and 14c has a center opening, the claimed “wherein the holding unit further includes: an insulating base member interposed between the electrostatic chuck and the container body”).
 
The combination of ‘968, ‘862, ‘317, and ‘662 does not teach the other limitations of:

Claim 7: wherein the support structure further includes an insulating protector that covers an outer peripheral edge of a top surface of the electrostatic chuck and an outer peripheral surface of the electrostatic chuck.

‘315 is an analogous art in the field of ELECTROSTATIC CHUCK ASSEMBLY FOR HIGH TEMPERATURE PROCESSES (title), including RF plasma ([0031]). ‘315 teaches that a lower puck plate 232 of puck 166 (Fig. 4, [0034], last sentence), the lower pick plate is alumina … AlN ([0036], last sentence), The cooling plate 164 is coupled to the puck 166 by multiple fasteners 405 ([0051]), The fasteners 405 may all be tightened with approximately the same force to cause a separation 415 between the puck 166 and the cooling plate 164 ([0052], 3rd sentence), a protective ring 146 is disposed over a portion of the puck 166 at an outer perimeter of the puck 166 (Fig. 1, [0024]), for the purpose of overcoming dechucking, corrosion, reliability at high temperature operation ([0005]). Note the protective ring 146 protect a top surface and an outer peripheral surface of the ESC.


Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a protective ring 146 and fasteners 405 of ‘315, to the electrostatic chuck 14 of ‘968, for the purpose of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘968,  ‘317, ‘862, ‘662, and ‘315, as being applied to claim 4 rejection above, further in view of Rosenstein et al. (US 20030131794, hereafter ‘794).
	‘315 further teaches some limitations of:
Claim 5: The fasteners 405 may all be tightened with approximately the same force to cause a separation 415 between the puck 166 and the cooling plate 164 ([0052], 3rd sentence, the claimed “wherein the insulating base and the electrostatic chuck have a plurality of first holes formed to extend from a bottom surface of the insulating base to an inside of the electrostatic chuck” and “wherein the second anchor includes: a plurality of first columnar bodies inserted into the plurality of first holes”).

The combination of ‘968, ‘862, ‘317, ‘662, and ‘315 does not teach the other limitations of:
Claim 5: and the electrostatic chuck has a plurality of second holes extending from an outer peripheral surface thereof and connected to the plurality of first holes, respectively, and 


‘794 is an analogous art in the field of Motorized chamber lid (title), including an electrostatic chuck ([0030]), A plasma is formed between the substrate 104 and the target 132 from the gas. Ions within the plasma are accelerated toward the target 132 and cause material to become dislodged from the target 132. The dislodged target material is deposited on the substrate 104 (Fig. 1, [0032], last two sentences). ‘794 teaches that a shaft locking device 306 that prevents rotation between the shaft 204 and the mounting bracket 202. The shaft locking device 306 may be a key and slot, spline, set screw, dowel pin, spring pin, locking adhesive or weldment … A fastener 310 is disposed in a cross hole having a first portion 312 on a first side of the slot 308 and a threaded second portion 314 on the other side of the slot 308 (Fig. 3, [0036], 2nd and 4th sentences). Note the locking device 306 is a column that is perpendicular and is penetrating a hole in the fastener 310 in order to reach shaft in the shaft receiving hole 304. A person of ordinary skill in the art would have known the locking shaft 306 also lock the fastener 310 from rotation and loosening.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a locking device 306, as taught by ‘794, to perpendicular and penetrating a hole to each of the fasteners 405 
Alternatively, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘862, ‘317, ‘662, and ‘315, as being applied to claim 4 rejection above, further in view of Chhatre et al. (US 20150170942, hereafter ‘942).
	‘315 further teaches some limitations of:
Claim 5: The fasteners 405 may all be tightened with approximately the same force to cause a separation 415 between the puck 166 and the cooling plate 164 ([0052], 3rd sentence, the claimed “wherein the insulating base and the electrostatic chuck have a plurality of first holes formed to extend from a bottom surface of the insulating base to an inside of the electrostatic chuck” and “wherein the second anchor includes: a plurality of first columnar bodies inserted into the plurality of first holes”).

The combination of ‘968, ‘862, ‘317, ‘662, and ‘315 does not teach the limitations of:
Claim 5: and the electrostatic chuck has a plurality of second holes extending from an outer peripheral surface thereof and connected to the plurality of first holes, respectively, and 


‘942 is an analogous art in the field of a semiconductor substrate support used for supporting a semiconductor substrate in a plasma processing chamber (abstract), an electrostatic chuck ([0005]). ‘942 teaches that a plurality of mechanical fasteners 260 at locations corresponding to mounting holes 140 in the semiconductor substrate support 100 (Fig. 4, [0031], 2nd sentence), The mechanical fastener 260 can be a locking pin or bolt adapted to fit through both the through-holes 140 of the substrate support 100 and the through-holes 242 of installation fixture 200 ([0039], 2nd sentence). The left hand side of Fig. 4 shows a thread locking screw penetrating a horizontal hole (see the right side of Fig. 4) that intercepts the fastener 260 in the vertical through-holes 242.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a locking screw, as shown in Fig. 4 of ‘942, to perpendicular and penetrating a hole to each of the fasteners 405 of ‘315, and then combined with ‘968, ‘862, ‘317, and ‘662, for the purpose of locking the fastener.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘862, ‘317, and ‘662, as being applied to claim 1 rejection above, further in view of Trussell et al. (US 20170115657, hereafter ‘657).
‘968 further teaches some limitations of:
	Claim 6: As illustrated in FIG. 3, the separating device 80 includes a first pin 81 provided in the chuck 14 to be raised or lowered therein, a second pin 82 provided at a position in the supporting part 51 corresponding to the first pin 51 to be raised or lowered therein in order to raise or lower the first pin 51, and a lifter 83 provided in the supporting part 51 to raise or lower the second pin 82. The lifter 83 may comprise a hydraulic pressure cylinder or a solenoid type driving device ([0050], clearly at least three pins as one or two pins cannot lift the wafer, the claimed “wherein the holding unit has a plurality of through holes formed to extend in a direction in which the second axis extends, and wherein the support structure further includes: a plurality of pusher pins provided to be insertable into the plurality of through holes, respectively, a third drivers provided inside the container and configured to move the plurality of pusher pins so as to change positions of upper ends of the plurality of pusher pins between a position above a top surface of the electrostatic chuck and a position inside the container”).

‘968 is silent on the details of the lift pins as a group. The combination of ‘968, ‘862, ‘317, and ‘662 does not explicitly teach the other limitations of:
Claim 6: a plurality of (third drive drivers inside the container and configured to move the plurality of pusher pins) individually (so as to change positions of upper ends of the plurality of pusher pins between a position above a top surface of the electrostatic chuck and a position inside the container), and


‘657 is an analogous art in the field of electrostatic chuck ([0071]), plasma that is used to form features on a surface of the semiconductor wafer ([0040], 3rd last sentence). ‘657 teaches that the lift mechanism includes a plurality of lift pins 202 that are connected to a plurality of actuators 204. For example, the lift pins may be distributed along a plane to allow the lift pins to contact the consumable part at different points and move the consumable part. In some implementations, the lift pins distributed in a plane may be grouped into distinct sets, with each set of lift pins being operated independently to access and lift different consumable parts. In some implementations, the actuators 204 are vacuum-sealed actuators 204 that are outfitted with plurality of lift pins 202 (Figs. 5A-5C, [0062], last four sentence), Fig. 4 shows a cylindrical holder surrounding each lift pin 202.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the lift pins and actuators set up of ‘658, as the lift pins set up of ‘968, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie
Alternatively, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘862, ‘317, and ‘662, as being applied to claim 1 rejection above, further in view of Mitchell (US 6740894, hereafter ‘894).
	‘894 is an analogous art in the field of Adjustable implantation angle workpiece support structure for an ion beam implanter utilizing a linear scan motor (title), for doping semiconductor wafer (col. 1, line 24, i.e. deposition) with workpiece support structure includes a rotation member rotatably affixed to the implantation chamber (abstract). Fig. 2 of ‘894 shows the tilt axis shaft 123 (the center line C-C) is slightly below electrostatic chuck 202 and well above the center of the support arm 206. (‘894 also teaches that the rotation member 110 further includes a spindle bearing system 116 disposed in the spindle bearing support housing 112 and a hollow tilt axis shaft 123 rotatably supported by the spindle bearing systems (Fig. 2, col. 6, lines 55-58, see also Fig. 1, which is a top plan view, substrate 24 is horizontal ), The rotary drive mechanism 120 includes a rotational servomotor 122 which, in response to control signals from the control electronics 26, precisely rotates the tilt axis shaft 123 and, thereby, rotates the workpiece 24 to the desired implantation angle (IA) (col. 6, line 64 to col. 7, line 1, Fig. 2 shows the servomotor 122 is outside the chamber 22), atmospheric pressure is present in the central bore 124 of the shaft 123 which extends into the implantation chamber interior region 22e) by means of magnetic fluid (ferrofluid) seal system 130 (col. 7, lines 24-27), advantageously, since the interior region 196 of the support arm 206 is at atmospheric pressure, a direct drive motor 210 of the workpiece holder assembly 200 which rotates the electrostatic clamp 202 and the workpiece 24 disposed thereon (col. 9, lines 52-56, therefore, the drive motor 210 is belt or cable (col. 10, lines 37-38), for the purpose of uniform implantation (col. 2, line 21). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the rotational shafts 53a and 53b at position below the electrostatic chuck 14 in ‘968, as taught by ‘894. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

Note the atmospheric pressure in the center bore further supports the need of a seal between the detachable bottom and the supporting part 51 (the limitation of 1E discussed above).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘862, ‘317, and ‘662, as being applied to claim 1 rejection above, further in view of Duescher (US 6149506, hereafter ‘506).
	The combination of ‘968, ‘862, ‘317, and ‘662 does not explicitly teach the other limitations of:
Claim 12: wherein the first axis includes a center of gravity of the support structure.

center of gravity of the workpiece holder closer to the rotational center of the pivot connection to the shaft (col. 97, lines 38-41).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the rotational shafts 53a and 53b to the center of gravity of the slant adjuster 50 of ‘968, as taught by ‘506, for the purpose of correcting for out-of-balance swiveling, as taught by ‘506 (col. 97, lines 28-32).
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Applicants argue that none of the references disclose the newly added limitations “a second seal is provided between the container body and the bottom cover” of claim 1, see the 2nd complete paragraph of page 10.
This argument is found not persuasive.
maintain air-tightness between the hollow space of the supporting part and the reaction chamber ([0019]).
Furthermore, Fig. 5 of ‘662 shows O-ring grooves near the screws.
Still furthermore, ‘894 teaches the atmospheric pressure in the center bore. This large pressure difference between chamber interior and container space further supports the need of a seal between the detachable bottom and the supporting part 51.
US 4167915 is cited for O-ring between double chambers (Fig.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4167915 is cited for O-ring between double chambers (Fig.).


US 20020172764 screws to attach substrate holder 22 (Figs. 2 and 3).

US 20100039747 is cited for puck mounting bolts 616 for ESC 124 (Fig. 6B). US 20130008581 is cited for actuator 175 for each lift pin 176 (Fig. 14).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KEATH T CHEN/Primary Examiner, Art Unit 1716